     Case 2:18-cr-00249-WKW-WC Document 122 Filed 05/01/19 Page 1 of 1



                               IN THE UNITED STATES DISTICT COURT
                              FOR THE MIDDLE DISTRICT OF ALABAMA
                                       NORTHORN DIVISION

UNITED STATES OF AMERICA                     )
                                             )
                                             )       CR. NO 2:18-CR-249-WKW-WC
                                             )
NICOLE D. SCRUGGS                            )

                                      MOTION TO CONTINUE

       COMES NOW THE UNDERSIGNED ATTORNEY, WILSON MEYERS, on behalf

of Nicole D. Scruggs, defendant, requesting a motion to continue as grounds:

       1. The defendant has just notified the attorney that their mother is in critical condition in

          the ICU, and that Dr. Scruggs needs to remain by her side.

       2. Opposing counsel is not opposed to a motion to continue
